            Case 1:20-cv-03833-N/A Document 2          Filed 11/13/20     Page 1 of 28




                 UNITED STATES COURT OF INTERNATIONAL TRADE


 CHURCH & DWIGHT CO., INC. and
 WATER PIK, INC.,

                 Plaintiffs,
         v.
 UNITED STATES OF AMERICA;                                         Court No. 20-03833
 OFFICE OF THE UNITED STATES TRADE
 REPRESENTATIVE; ROBERT E. LIGHTHIZER, U.S.
 TRADE REPRESENTATIVE; U.S. CUSTOMS &
 BORDER PROTECTION; MARK A. MORGAN, IN
 HIS OFFICIAL CAPACITY AS SENIOR OFFICIAL
 PERFORMING THE DUTIES OF THE
 COMMISSIONER OF THE U.S. CUSTOMS &
 BORDER PROTECTION,
              Defendants.



                                          COMPLAINT

       Plaintiffs, CHURCH & DWIGHT CO., INC. and WATER PIK, INC., by and through their

attorneys, allege and state as follows:

       1.       This Complaint concerns Defendants’ unlawful escalation and extension of the

Section 301 tariffs on imports from China included on the Office of the U.S. Trade

Representative (“USTR”)’s so-called “List 3” and “List 4.” Notice of Modification of Section 301

Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018); Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019).

       2.       The Trade Act of 1974 (“Trade Act”) does not provide Defendants with the

authority to engage in a trade war with China free of all statutory confines placed on them by

Congress. The USTR conducted an investigation into China’s intellectual property “acts,
            Case 1:20-cv-03833-N/A Document 2             Filed 11/13/20      Page 2 of 28




policies, and practices” pursuant to Section 301 of the Trade Act (19 U.S.C. § 2411). Section 304

of the Trade Act (19 U.S.C. § 2414) required the USTR to determine what, if any, action to take

within 12 months of initiation of that investigation. However, the USTR failed to issue List 3 or

subsequent List 4 within that statutorily mandated timeframe. Although Section 307 (19 U.S.C. §

2417) authorizes the USTR to “modify or terminate” an action taken pursuant to Section 301 in

certain circumstances (when the burden imposed on US commerce from the foreign country’s

investigated unfair acts, policies, or practices increases or decreases), it does not authorize tariffs

to be increased or the imposition of tariffs be expanded to other imports from China for reasons

unrelated to the unfair intellectual property policies and practices that the USTR had investigated

pursuant to Section 301. Yet that is exactly what Defendants did here.

       3.       Unlike List 1 and 2—which for sake of argument were proportionate and

responsive to the alleged forced technology transfer and intellectual property theft by the

Chinese identified in the USTR’s 301 investigation—both the USTR and the government made it

clear that List 3 and/or List 4 were intended to address China’s threatened retaliatory measures,

not the harms identified in the USTR’s Section 301 investigation. Section 307 also allows the

USTR to “modify or terminate” an action taken pursuant to Section 301 when the USTR deems

the action taken to be “no longer appropriate,” as it did here. But in such circumstances, the

Trade Act only authorizes the USTR to delay, taper, or terminate such actions—it does not

authorize the USTR to either increase or expand the imposition of actions taken to additional

imports from China.

       4.       The arbitrary manner in which Defendants implemented the List 3 and/or List 4

tariffs also violates the Administrative Procedure Act (“APA”). In announcing and implementing

the tariffs on List 3 and/or List 4, the USTR (1) failed to provide sufficient opportunity for
            Case 1:20-cv-03833-N/A Document 2             Filed 11/13/20      Page 3 of 28




comment, e.g., requiring interested parties to submit both affirmative and rebuttal comments on

the same day; (2) failed to consider relevant factors, including the supposed “increased burden”

imposed on U.S. commerce from the unfair policies and practices that it originally investigated,

when making its decision; and (3) failed to connect the record facts to the choices it made, as

required under the APA. Despite receiving over 6,000 public comments, the USTR failed to

provide any indication of how those comments shaped its final promulgation of List 3. The

USTR similarly failed to specifically acknowledge or respond to the nearly 3,000 public

comments submitted during the notice and comment process for List 4.

       5.       The Court should set aside Defendants’ actions as ultra vires and otherwise

contrary to law, as well as order Defendants to refund (with interest) any duties paid by Plaintiffs

pursuant to List 3 and/or List 4.

                                          JURISDICTION

       6.       The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B) and (D). Section 1581(i)(1) provides, in relevant part, that “the Court of

International Trade shall have exclusive jurisdiction of any civil action commenced against the

United States, its agencies, or its officers, that arises out of any law of the United States

providing for—

       (B) tariffs, duties, fees, or other taxes on the importation of merchandise for reasons other
       than the raising of revenue;

       (D) administration and enforcement with respect to the matters referred to in
       subparagraphs (A) through (C) of this paragraph and subsections (a)-(h) of this section.”

U.S.C. § 1581(i)(1)(B) and (D).
             Case 1:20-cv-03833-N/A Document 2             Filed 11/13/20      Page 4 of 28




Plaintiffs’ suit arises out of Section 301 of the Trade Act, which is a law providing for such

“tariffs” and “duties” imposed for reasons other than raising revenue. It also involves the

“administration and enforcement” of these matters.

                                             STANDING

        7.       Plaintiffs have both constitutional and statutory standing. Plaintiffs have suffered

an actual, imminent injury that is fairly traceable to the implementation, administration, and

enforcement of List 3 and/or List 4 that can be redressed by a declaratory judgment and

permanent injunction by the Court, and Plaintiffs fall within the zone of interests of Section 301.

        8.       To invoke the jurisdiction of a federal court, a party must meet the case or

controversy requirements of Article III of the Constitution. See U.S. Const. art. III, § 2, cl. 1; cf.

28 U.S.C. § 251 (establishing the CIT as an Article III court). “The essence of the standing

question, in its constitutional dimension, is whether the plaintiff has alleged such a personal stake

in the outcome of the controversy (as) to warrants [its] invocation of federal court jurisdiction

and to justify exercise of the court’s remedial powers on [its] behalf. Vill. Of Arlington Heights v.

Metro. Hous. Dev. Corp., 429 U.S. 252, 260-261 (1977) (internal citations and quotations

omitted). Specifically, a plaintiff must show: (1) “that it has suffered a concrete and

particularized injury that is either actual or imminent,” (2) “that the injury is fairly traceable to

the defendant,” and (3) “that a favorable decision will likely redress the injury.” Massachusetts v.

EPA, 549 U.S. 497, 517 (2007). The injury may be indirect so long as it is fairly traceable to

defendants’ conduct. Vill. of Arlington Heights, 429 U.S. at 261. See also Nat. Res. Def. Council,

Inc. v. Ross, 42 CIT __, __ 331 F. Supp. 3d 1338, 1357, 1361 (2018).

        9.       Tariffs imposed by Defendants pursuant to List 3 and/or List 4 adversely affected

and aggrieved Plaintiffs because they were required to pay these unlawful duties. Courts
         Case 1:20-cv-03833-N/A Document 2                Filed 11/13/20     Page 5 of 28




“routinely recognize probable economic injury resulting from [governmental actions] that alter

competitive conditions [are] sufficient to satisfy the [Article III injury-in-fact requirement].”

Clinton v. City of New York, 524 U.S. 417, 433 (1998).

       10.     Plaintiffs are also “adversely affected” and “aggrieved” by the USTR’s

implementation, administration, and enforcement of List 3 and/or List 4 within the meaning of

the Administrative Procedure Act (“APA”), 5. U.S.C §§ 702, 704, and 706. See 28 U.S.C. §

2631(i) (“Any civil action of which the Court of International Trade has jurisdiction . . . may be

commenced in the court by any person adversely affected or aggrieved by agency action within

the meaning of Section 702 of title 5.”). Plaintiffs source products that are directly subject to the

25% ad valorem List 3 and List 4 tariffs. These tariffs increase the cost of doing business and

reduce profits and business opportunities.

       11.     Plaintiffs also have statutory standing under Section 301 to bring this suit.

“[C]ourts applying the judicial review standards of the [APA], 5. U.S.C. § 702, determine

whether the plaintiff has standing to seek review under that statute based on ‘whether the interest

sought to be protected by the complainant is arguably within the zone of interests to be protected

or regulated by the statute or constitutional guarantee in question.” Gilda Industries, Inc. v.

United States, 446 F.3d 1271, 1279-80 (Fed. Cir. 2006) (internal citations omitted).

       12.     The zone of interests of Section 301 includes United States commerce. 19 U.S.C.

§ 2411(a)(1)(B)(ii). The text of the statute itself shows that Congress wanted to ensure that the

underlying Section 301 measures and the implementation of those measures reflect consideration

of United States commerce, including participants in U.S. commerce. Plaintiffs are participants

in U.S. commerce, placing them “arguably within the zone of interests to be protected or

regulated by the statute…in question.” See Lexmark Int’l, Inc. v. Static Control Components,
         Case 1:20-cv-03833-N/A Document 2                Filed 11/13/20     Page 6 of 28




Inc., 572 U.S. 118, 130 (2014) (“In [the APA] context we have often ‘conspicuously included the

work ‘arguably’ in the test to indicate that the benefit of any doubt goes to plaintiff” (citations

omitted)). Plaintiffs’ injuries related to the payment of duties and the impact of its sourcing

abilities and supply chain, as well as the resulting impact on the prices of its product which are

an integral part of United States commerce confer standing.

                                             PARTIES

       13.     Plaintiff CHURCH & DWIGHT CO., INC., a publicly-owned corporation

organized under the laws of Delaware and based in New Jersey, is a global leader in the

household consumer products and personal care industries listed on the New York Stock

Exchange under the ticker symbol CHD. CHURCH & DWIGHT has made numerous entries of

products classified under HTSUS subheadings subject to the additional ad valorem duties under

List 3, including but not limited to certain products of HTSUS 3402.20.1100, 3923.90.0080,

4016.93.5010, 4202.32.2000, 4819.20.0040, 8413.20.0000, 8504.40.9510, 8506.10.0000,

8510.90.1000, 8510.90.5500, 8523.52.0010, 8536.69.8000, 8537.10.9170, and 8544.42.9090;

and List 4, including but not limited to certain products of HTSUS 4911.99.8000, 8212.10.0000,

8212.20.0010, 8510.10.0000, and 9603.21.0000.

       14.     Plaintiff WATER PIK, INC., a wholly-owned subsidiary of CHURCH &

DWIGHT organized under the laws of Delaware and based in Colorado, is a leader in the

consumer oral health and shower heads industries. WATER PIK has made numerous entries of

products classified under HTSUS subheadings subject to the additional ad valorem duties under

List 3, including but not limited to certain products of HTSUS 3306.90.0000, 3917.39.0010,

4819.10.0040, 4819.20.0040, 4821.90.2000, 8310.00.0000, 8424.90.9080, 8504.31.4035,

8504.40.6001, 8504.40.9510, 8509.90.5500, and 8531.90.9001; and List 4, including but not
          Case 1:20-cv-03833-N/A Document 2              Filed 11/13/20    Page 7 of 28




limited to certain products of HTSUS 3924.90.5650, 3926.90.9985, 9023.00.0000, and

9603.21.0000.

         15.    Defendant United States of America received the disputed tariffs and is the

statutory defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B). The actions complained

of in this Complaint were undertaken by its agency, Defendant USTR.

         16.    The Office of the USTR is an executive agency of the United States charged with

investigating a foreign country’s trade practices under Section 301 of the Trade Act and

implementing “appropriate” responses, subject to the direction of the Executive Office of the

President. The USTR conducted the Section 301 investigation at issue and made numerous

decisions regarding List 3 and/or List 4. It is headquartered at 600 17th Street, Washington, D.C.

20508.

         17.    Ambassador Robert Lighthizer currently holds the position of the United States

Trade Representative and serves as the director of the Office of the USTR. In these capacities, he

made numerous decisions regarding List 3 and/or List 4.

         18.    Defendant U.S. Customs & Border Protection (“CBP”) , an executive agency of

the U.S. Government, is the agency that collects duties on imports. CBP collected payments

made by Plaintiffs to account for the tariffs imposed by the USTR under List 3 and/or List 4. It is

headquartered at 1300 Pennsylvania Avenue NW, Washington, DC 20229.

         19.    Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,

he oversees CBP’s collection of duties paid by Plaintiffs under List 3 and/or List 4.

                               TIMELINESS OF THE ACTION

         20.    A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within

two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).
           Case 1:20-cv-03833-N/A Document 2             Filed 11/13/20     Page 8 of 28




          21.   The instant action is filed within two years of the dates of payments of List 3

and/or List 4 duties upon entry. This action is therefore timely filed.

                                   STATUTORY OVERVIEW

          22.   Section 301 of the Trade Act authorizes the USTR to investigate a foreign

country’s trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or

discriminatory” practice, the USTR may take “appropriate” action, such as imposing tariffs on

imports from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

          23.   Section 304 of the Trade Act requires the USTR to determine what action to take,

if any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),

(2)(B).

          24.   Section 307 of the Trade Act (in pertinent part) allows the USTR to “modify or

terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or

restriction on United States commerce” imposed by the investigated foreign country’s practice

has “increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B),

(C).

          25.   The APA provides broad judicial review of agency actions brought by “person[s]

suffering legal wrong because of agency action, or adversely affected or aggrieved by agency

action within the meaning of a relevant statute.” 5 U.S.C. § 702.

          26.   The APA states that courts will “hold unlawful and set aside” agency action that

is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law.” 5

U.S.C § 706(2)(a).
         Case 1:20-cv-03833-N/A Document 2               Filed 11/13/20     Page 9 of 28




                                   PROCEDURAL HISTORY

I.     USTR’s Investigation

       27.     On August 14, 2017, the instant dispute between the United States and China

began when President Trump, through a Presidential Memorandum, directed Ambassador

Lighthizer to initiate an investigation pursuant to Section 301(b) of the Trade Act concerning

China’s laws, policies, practices, and actions related to intellectual property, innovation, and

technology. Addressing China’s Laws, Policies, Practices, and Actions Related to Intellectual

Property, Innovation, and Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017). In requesting the

commencement of this investigation, President Trump alleged that certain Chinese “laws,

policies, practices, and…actions” relating to intellectual property, innovation, and technology

“may inhibit United States exports, deprive United States citizens of fair remuneration for their

innovations, divert American jobs to workers in China, contribute to our trade deficit with China,

and otherwise undermine American manufacturing, services, and innovation.” Id.

       28.     On August 18, 2017, the USTR formally initiated an investigation, pursuant to

Section 301(b) of the Trade Act, into “whether acts, policies, and practices of the Government of

China related to technology transfer, intellectual property, and innovation are actionable[.]”

Initiation of Section 301 Investigation; Hearing; and Request for Public Comments: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 82 Fed. Reg. 40,213 (Aug. 24, 2017).

       29.     On March 22, 2018, the USTR published a report detailing the results of its

investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of the

Investigation Into China’s Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22,
         Case 1:20-cv-03833-N/A Document 2               Filed 11/13/20      Page 10 of 28




2018), available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. The

USTR found that the Chinese government’s “acts, policies, and practices” were “unreasonable or

discriminatory” and that they “burden[ed] or restrict[ed] U.S. commerce.” Id. at 17. The USTR

based its findings on the following factors: (1) China’s strict foreign ownership limitations,

foreign investment restrictions, and burdensome administrative licensing and approval processes

used to pressure technology transfers from U.S. to Chinese entities, id. at 45; (2) China’s non-

market-based licensing processes for the transfer of technology from U.S. entities to Chinese

entities, id. at 48; (3) China’s facilitation of strategic Chinese investment in U.S. companies and

assets, especially in the technology sector and in other industries deemed critical by national

industrial plans, id. at 147; and (4) China’s cyber intrusions into U.S. computer networks

containing “trade secrets, technical data . . . and sensitive and proprietary internal

communications,” id. at 171.

       30.     The USTR’s report failed to present a substantive quantitative analysis

demonstrating the actual “burdens” or “restrictions” imposed by the alleged “acts, policies, and

practices” on U.S. commerce. However, concurrent with its report, the USTR also posted a “Fact

Sheet” stating that “[a]n interagency team of subject matter experts and economists estimates

that China’s policies result in harm to the U.S. economy of at least $50 billion per year.” OFFICE

OF THE UNITED STATES TRADE REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018),

available at https://ustr.gov/about-us/policy-offices/press-office/fact-sheets/2018/march/Section-

301-fact-sheet. Based on these findings, the USTR proposed additional tariffs of 25% ad

valorem “on certain products of China, with an annual trade value commensurate with the harm

caused to the U.S. economy resulting from China’s unfair policies.” Id.; see Actions by the

United States Related to the Section 301 Investigation of China’s Laws, Policies, Practices, or
         Case 1:20-cv-03833-N/A Document 2              Filed 11/13/20     Page 11 of 28




Actions Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

13,099 (Mar. 27, 2018) (President’s directive).

II.    Lists 1 & 2

       31.     Defendants subsequently undertook a series of actions between April and August

2018, as enumerated below, in order to remedy the estimated harm to the U.S. economy caused

by the aforementioned Chinese “acts, policies, and practices.” Within the 12-month statutory

deadline from the initiation of the investigation, Defendants ultimately imposed duties on

imports from China covered by so-called Lists 1 and 2, see 19 U.S.C. § 2414(a)(2)(B).

       32.     On April 6, 2018, the USTR published its initial notice of its intent to impose “an

additional duty of 25 percent on a list of products of Chinese origin.” Notice of Determination

and Request for Public Comment Concerning Proposed Determination of Action Pursuant to

Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). This proposed list of

products, known as “List 1,” covered 1,333 tariff lines with a total value of “approximately $50

billion in terms of estimated annual trade value for calendar year 2018.” Id. at 14,907. In a press

release accompanying the notice, the USTR explained that the products included on its proposed

List 1 were selected in accordance with the harm to the U.S. economy, which the USTR valued

at $50 billion per year in its report. Specifically, the USTR noted that the amount covered by List

1 was “commensurate with an economic analysis of the harm caused by China’s unreasonable

technology transfer policies to the U.S. economy, as covered by the USTR’s Section 301

investigation.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Under Section 301

Action, USTR Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available at
         Case 1:20-cv-03833-N/A Document 2             Filed 11/13/20      Page 12 of 28




https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-section-301-

action-ustr.

       33.     On June 20, 2018, the USTR published the final List 1 products to be subject to

the additional 25% ad valorem duty. Notice of Action and Request for Public Comment

Concerning Proposed Determination of Action Pursuant to Section 301: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed.

Reg. 28,710 (June 20, 2018). In this notice, the USTR emphasized its “carefu[l] revie[w of] the

public comments and the testimony” received, as well as “the extent to which the . . . products

[on the proposed List] contain[ed] industrially significant technology.” Based on this analysis,

the USTR “narrow[ed] the proposed list in the April 6, 2018 notice [from 1,333] to 818 tariff

subheadings, with an approximate annual trade value of $34 billion,” i.e. $16 billion less than its

original proposal. Id. at 28,711; see also Notice of Determination and Request for Public

Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018).

       34.     Along with the publication of the final List 1 products, the USTR announced its

intent to impose a 25% ad valorem duty on a second group of Chinese products in order to

“maintain the effectiveness of [the] $50 billion trade action” stemming from its Section 301

investigation. Id. at 28,712. The USTR’s second proposed list, known as “List 2”, covered 284

tariff subheadings with “an approximate annual trade value of $16 billion.” Id. at 28,711-12.

       35.     On August 16, 2018, the USTR published the final List 2 products to be subject to

an additional duty of 25% ad valorem. List 2 included 279 out of the proposed 284 tariff

subheadings, with the “annual trade value . . . remain[ing] approximately $16 billion.” Notice of
         Case 1:20-cv-03833-N/A Document 2              Filed 11/13/20      Page 13 of 28




Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).

III.   List 3 and List 4

       36.     Following the publication of the results of the USTR’s Section 301 investigation

in March 2018 and the announcement of the List 1 and List 2 tariffs in months that followed,

Defendants and the Government of China engaged in a “tit-for-tat” escalation of trade tensions.

Defendants ultimately expanded the scope of the Section 301 duties to dramatically with the

announcement of a third list and a fourth list of tariffs collectively valued at more than $500

billion—an astronomical figure given that the USTR had initially deemed tariffs on $50 billion

worth of products to be “commensurate” with the findings of the original Section 301

investigation. This large discrepancy indicates Defendants’ departure from the underlying

rationale of the Section 301 investigation. The implementation of tariffs on List 3 and List 4 was

not grounded in or related to the unfair practices that the USTR identified in its report. Rather,

the magnitude of products included on List 3 and List 4 was the result of countermeasures

enacted by the Chinese government in response to the USTR’s List 1 and List 2 tariffs and a host

of other policy grievances with China unrelated to the “acts, policies, and practices” at issue in

the USTR’s initial investigation.

       A.      List 3

       37.     Following publication of the USTR’s report in April 2018, and the President’s

directive that duties be imposed on $50 billion in Chinese products, the Chinese government

issued threats of retaliation on an equivalent amount of goods imported into China from the

United States. Responding to the possibility of such countermeasures, President Trump

“instructed the USTR to consider whether $100 billion of additional tariffs would be appropriate
        Case 1:20-cv-03833-N/A Document 2               Filed 11/13/20     Page 14 of 28




under Section 301.” THE WHITE HOUSE, Statement from Donald J. Trump on Additional

Proposed Section 301 Remedies (Apr. 5, 2018), available at

https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-additional

-proposed-section-301-remedies/. The stated basis for the President’s recommendation that the

USTR double the value of products to be subject to additional duties was “China’s unfair

retaliation” against “our farmers and manufacturers.” Id.

       38.     As the USTR was finalizing List 1 in June 2018, the President issued several

warnings that he would consider imposing additional tariffs on Chinese goods if China retaliated

against the United States’ initial action. See e.g., Vicki Needham & Max Greenwood, Trump

Announces Tariffs on $50 Billion in Chinese Goods, THE HILL (June 15, 2018), available at

http://thehill.com/homenews/ administration/392421-trump-announces-tariffs-on-50-billion-in-

chinese-goods. The President specifically noted that he would pursue additional action “such as

imposing new tariffs on United States goods, services or agricultural products; raising non-tariff

barriers; or taking punitive actions against American exporters or American companies operating

in China” if China were to issue countermeasures in response to the USTR’s List 1 tariffs.

       39.     On June 18, 2018, despite the fact that the List 1 and List 2 tariffs had not yet

taken effect, the President again directed the USTR to consider whether the United States should

impose additional duties on Chinese products with an estimated trade value totaling $200 billion.

In a statement accompanying this directive, President Trump explicitly cited as a motivating

factor in his decision China’s “unacceptable” threatened retaliatory “tariffs on $50 billion worth

of United States exports,” which the President reasoned was a reflection of China’s

“determination to keep the United States at a permanent and unfair disadvantage.” THE WHITE
         Case 1:20-cv-03833-N/A Document 2               Filed 11/13/20      Page 15 of 28




HOUSE, Statement from the President Regarding Trade with China (June 18, 2018), available at

https://www.whitehouse.gov/briefings-statements/statement-president-regarding-trade-china-2/.

       40.     The USTR clearly acknowledged the intent behind the President’s directive,

noting its intention to specifically design a list of products to counter China’s threatened

retaliatory trade measures, as opposed to the harms identified in the USTR’s original Section 301

report. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, USTR Robert Lighthizer

Statement on the President’s Additional China Trade Action (June 18, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press- releases/2018/june/ustr-robert-

lighthizer-statement-0 (distinguishing the “proportionate” nature of Lists 1 and 2 implemented in

response to the Chinese actions identified in the Section 301 investigation, from the third round

of duties responding to “unjustified tariffs” that the Chinese government would use to target

“U.S. workers, farmers, ranchers, and businesses”).

       41.     China retaliated by imposing 25% ad valorem tariffs on $50 billion in U.S. goods

in response to the USTR’s List 1 and List 2. China’s retaliatory tariffs were implemented in two

stages covering $34 billion and $16 billion in product value, respectively. Each stage took effect

on the same day as the List 1 and List 2 tariffs in the United States, i.e. July 6, 2018 for List 1

and August 23, 2018 for List 2.

       42.     Shortly after China implemented the first round of retaliatory tariffs on U.S

imports in response to List 1,the USTR proposed a third “modification” of its “action in this

investigation by maintaining the original $34 billion action and the proposed $16 billion action,

and by taking a further, supplemental action” via “an additional 10 percent ad valorem duty on [a

list of] products [from] China with an annual trade value of approximately $200 billion,” referred

to as “List 3.” Request for Comments Concerning Proposed Modification of Action Pursuant to
         Case 1:20-cv-03833-N/A Document 2                 Filed 11/13/20      Page 16 of 28




Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 33,608, 33,608 (July 17, 2018). The USTR claimed this

action was made pursuant to Section 307(a)(1)(C) of the Trade Act, under which the USTR “may

modify or terminate any action, subject to the specific direction, if any, of the President with

respect to such action, . . . if . . . such action is being taken under [Section 301(b)] of this title and

is no longer appropriate.” Id. at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)). The USTR’s initial

deadlines related to List 3 were August 17, 2018 for the submission of public comments; August

20-23, 2018 for a public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.

        43.     The USTR reiterated in this notice that the List 3 tariffs were being implemented

in response to China’s “retaliatory duties” on U.S. exports and its “its refusal to change its acts,

policies, and practices”. Id. at 33,609. As justification for its “appropriate” action, the USTR

specifically noted “the level of China’s announced retaliatory action ($50 billion) and the level of

Chinese goods imported into the United States ($505 billion in 2017),” thus explicitly tying the

proposed List 3 tariffs to the Chinese retaliatory duties on U.S. imports. Id. (“China’s retaliatory

action covers a substantial percentage of U.S. goods exported to China . . . . [so,] ($130 billion in

2017). I{i}n order to enhance effectiveness, the level of the U.S. supplemental action must cover

a substantial percentage of Chinese imports.”). In announcing the proposed tariffs on List 3

products, the USTR did not identify burdens, restrictions, or other harmful effects resulting from

the intellectual property violations targeted in its investigation, but rather highlighted China’s

retaliatory trade actions in response to the USTR’s tariffs on List 1. See id.

        44.     Press releases from the USTR further confirm the administration’s motivation

behind the announcement of List 3 as China’s retaliatory duties. Ambassador Lighthizer

specifically stated that the proposed action came “[a]s a result of China’s retaliation and failure
         Case 1:20-cv-03833-N/A Document 2                Filed 11/13/20     Page 17 of 28




to change its practices.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by

U.S. Trade Representative Robert Lighthizer on Section 301 Action (July 10, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-

representative.

       45.        That same day, the President, criticizing “Massive Trade Surpluses” as “unfair” in

a series of social media posts, similarly noted that the United States’ trade imbalance with China

supported the decision to announce additional Section 301 tariffs on Chinese imports.

@realDonaldTrump, TWITTER (July 10, 2018, 9:17 PM EDT),

https://twitter.com/realDonaldTrump/status/1005982266496094209. Over the following weeks,

President Trump continued to express frustration at China’s purported currency manipulation,

harmful monetary policies, as well as the retaliatory tariffs he believed to be exacerbating the

trade imbalance between China and the United States. See, e.g., @realDonaldTrump, TWITTER

(July 20, 2018, 8:43 AM EDT),

https://twitter.com/realDonaldTrump/status/1020287981020729344; @realDonaldTrump,

TWITTER (July 20, 2018, 8:51 AM EDT), https://twitter.com/realDonald

Trump/status/1020290163933630464; @realDonaldTrump, TWITTER (July 25, 2018, 7:20 AM

EDT), https://twitter.com/realDonaldTrump/status/1022079127799701504; @realDonaldTrump,

TWITTER (July 25, 2018, 7:01 AM EDT), https://twitter.com/realDonaldTrump/status/1022074

252999225344.

       46.        Following the President’s social media posts, official press releases from the

USTR confirmed that, in response to China’s retaliatory duties, the USTR would recommend an

increases in the proposed List 3 tariffs from 10% to 25% ad valorem. Again, rather than

addressing the Chinese “acts, policies, and practices” subject to the USTR’s investigation
         Case 1:20-cv-03833-N/A Document 2              Filed 11/13/20      Page 18 of 28




conducted pursuant to Section 301 of the Trade Act, Ambassador Lighthizer instead emphasized

China’s “regretab[le]” and “illega[l]” “retaliat[ion] against U.S. workers, farmers, ranchers and

businesses” as justification for this change. OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on Section 301

Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/august/statement-us-trade-representative.

       47.     Shortly after, under President Trump’s direction, the USTR formally proposed

“raising the level of the additional duty in the proposed supplemental action[, i.e. List 3,] from 10

percent to 25 percent.” Extension of Public Comment Period Concerning Proposed Modification

of Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). The

USTR also revised the dates for the public hearing to span a period of six days ending on August

27, 2018. See id.; see also OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Public

Hearings on Proposed Section 301 Tariff List (Aug. 17, 2018) (modifying hearing schedule),

available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/august/public-hearings-proposed-section-301.

       48.     In this same notice, the USTR also revised the deadline for submission of both

initial public comments and rebuttal comments in response to the proposed action to September

6, 2018, less than a month after the announcement. 83 Fed. Reg. at 38,761. This change

prevented both the USTR and the public from fully and comprehensively considering initial

comments at the hearing, and did not allow adequate time for interested parties to review and

respond to initial comments filed by other parties. The USTR also limited participation at the

public hearing to five minutes per witness. Docket No. USTR-2018-0026,
         Case 1:20-cv-03833-N/A Document 2                Filed 11/13/20       Page 19 of 28




https://beta.regulations.gov/document/USTR-2018-0026-0001. Despite the condensed timeline,

over 6,000 comments were submitted by the public in response to the proposed tariffs, and

approximately 350 witnesses testified at the six-day hearing. Id.

        49.     Only eleven days after the more than 6,000 public comments had been received,

President Trump announced that he had directed the USTR “to proceed with placing additional

tariffs on roughly $200 billion of imports from China.” THE WHITE HOUSE, Statement from the

President (Sep. 17, 2018) https://www.whitehouse.gov/briefings-statements/statement-from-the-

president-4/. Once again, the President emphasized that his decision was motivated by China’s

response to the implementation of the List 1 and List 2 duties, and vowed to proceed with tariffs

on an additional $267 billion tariff action “if China takes retaliatory action against our farmers

or other industries.” Id.

        50.     Following President Trump’s announcement, the USTR published the final List 3

products to be subject to additional tariffs. 83 Fed. Reg. at 47,974. The USTR initially imposed a

10% ad valorem tariff that was set to automatically increase to 25% ad valorem on January 1,

2019. Id. The implementation date for these tariffs was September 24, 2018. Id. The USTR’s

announcement did not include an analysis of or response to the testimony provided by

approximately 350 witnesses during the hearing, nor the over 6,000 public comments received

by interested parties largely objecting to its proposal. Id.

        51.     In its announcement, the USTR cited Section 307(a)(1)(B) of the Trade Act for

the first time as a legal basis for its action. Section 307(a)(1)(B) of the Trade Act provides that

the USTR “may modify or terminate any action, subject to the specific direction . . . of the

President . . . taken under Section 301 if . . . the burden or restriction on United States commerce

of the denial of rights, or of the acts, policies, or practices, that are the subject of such action has
         Case 1:20-cv-03833-N/A Document 2              Filed 11/13/20      Page 20 of 28




increased or decreased.” Id. (brackets omitted). The USTR noted that the relevant burden

“continues to increase, including following the one-year investigation period,” clarifying that

“China’s unfair acts, policies, and practices include not just its specific technology transfer and

IP polices referenced in the notice of initiation in the investigation, but also China’s subsequent

defensive actions taken to maintain those policies.” Id. (emphasis added). The USTR also argued

that China’s response to the $50 billion tariff action “has shown that the current action no longer

is appropriate” because “China openly has responded to the current action by choosing to cause

further harm to the U.S. economy, by increasing duties on U.S. exports to China.” Id. at 47,975.

       52.     Over the following months, the United States and China underwent several rounds

of trade negotiations, attempting to find a mutually beneficial solution to the escalating “trade

war.” Due to ongoing progress in the U.S. negotiations with China, the Trump Administration

announced both in December 2018 and in February 2019 that it would postpone the automatic

increase in the List 3 duty rate from 10% to 25%. Notice of Modification of Section 301 Action:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of Modification of Section 301 Action:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       53.     Ultimately, however, the trade negotiations were not successful and in May 2019,

the USTR announced its intent to raise the rate of the duty on List 3 products from 10% to 25%

ad valorem. Depending on the date of export, the 25% duties on List 3 products took effect either

May 10, 2019 or June 1, 2019. See Notice of Modification of Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also Implementing
         Case 1:20-cv-03833-N/A Document 2               Filed 11/13/20     Page 21 of 28




Modification to Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15, 2019). The notice

announcing the increase cited China’s decision to “retreat from specific commitments agreed to

in earlier rounds” of negotiations as the rationale for the increased rate. List 3 Rate Increase

Notice, 84 Fed. Reg. at 20,459. Unlike in previous rounds, the USTR did not seek public

comment, but rather simply announced that the increase would occur without an opportunity for

public stakeholders to weigh in. Id.

       54.     Recognizing that the scope of the List 3 tariffs could cause significant harm to

U.S. companies and consumers, as well as the U.S. economy, the USTR announced a process by

which interested parties could seek exclusions from the duties on a product-specific basis in June

2019..Procedures for Requests to Exclude Particular Products From the September 2018 Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 29,576 (June 24, 2019). The USTR has

granted some exclusion requests, retroactive to September 24, 2018 and effective until August 7,

2020, while denying the remainder.

       55.     As of the date of this Complaint, the List 3 tariffs remain in effect at a rate of

25%, with the exception of the limited number of products that remain excluded until December

31, 2020 via the extension of granted exclusions. See, e.g., Notice of Product Exclusion

Extensions: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 85 Fed. Reg. 48,600 (Aug. 11, 2020).

       B.      List 4
               ----
       56.      On May 17, 2019, a mere eight days after publishing its decision to increase the

duty rates on products covered by List 3, the USTR published a yet another proposed list of
        Case 1:20-cv-03833-N/A Document 2              Filed 11/13/20     Page 22 of 28




products to be subject to additional duties, known as “List 4.” The USTR proposed List 4 duties

of 25% ad valorem on an additional $300 billion worth of products. Request for Comments

Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed.

Reg. 22,564, 22,564 (May 17, 2019). As with the List 3 tariffs, the USTR explained that its

decision was motivated by China’s “announce[ment of] further retaliatory action against U.S.

commerce,” as well as its “retreat[] from specific commitments made in previous [negotiating]

rounds.” Id.

       57.     As with the previous rounds, the USTR invited the public to submit comments on

the proposed product list and to participate in a public hearing. Id. Nearly 3,000 comments were

submitted to the USTR on List 4 products. Docket No. USTR-2019-0004,

https://beta.regulations.gov/document/USTR-2019-0004-0001. However, similar to List 3, the

timeline for participation at the public hearing did not afford opportunity for meaningful input

by interested parties. The USTR required all witnesses to submit draft testimony to the USTR by

June 10, 2019, seven days before the deadline for fully developed written comments, and again

limited testimony to only five minutes per witness. Id.

       58.     On August 1, 2019, President Trump announced that a “small additional Tariff of

10%” would take effect on List 4 products on September 1, 2019 at a rate of 10% ad valorem as

a result of China’s failure to follow through on agricultural purchases and to reduce fentanyl

exports coming into the United States. @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM

EDT), https://twitter.com/real DonaldTrump/status/1156979446877962243.

       59.     On August 20, 2019, the USTR issued a final notice implementing tariffs on List

4 in two phases, referred to as List 4A and List 4B. Notice of Modification of Section 301 Action:
         Case 1:20-cv-03833-N/A Document 2              Filed 11/13/20      Page 23 of 28




China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019). List 4A, effective September 1, 2019, would

impose a 10% ad valorem duty on products with a trade value of approximately $120 billion,

while List 4B would impose a 10% ad valorem duty on the remaining goods as of December 15,

2019. Id. at 43,304 - 05. Once again, the USTR did not address any of the nearly 3,000 public

comments submitted during the notice and comment process, nor did it respond to any of the

witness testimony provided at the public hearing, other than broadly claiming that the

determination took “account of the public comments and the testimony.” Id.

       60.      As with List 3, the USTR again cited Section 307(a)(1)(B) and (C) of the Trade

Act as legal support for its action, highlighting its authority to modify prior action taken pursuant

to Section 301 of the Trade Act if: (1) “[t]he burden or restriction on United States commerce”

imposed by the investigated foreign country practice “has increased or decreased,” or (2) “the

action . . . is no longer appropriate.” Id. at 43,304. But rather than find any increased burden on

U.S. commerce from the “acts, policies, and practices” targeted by the USTR’s investigation, the

USTR simply pointed to “China’s subsequent defensive actions taken to maintain those unfair

acts, policies, and practices as determined in that investigation,” most notably the retaliatory

tariffs on U.S. imports, retreating from commitments during negotiations, and devaluing its

currency. Id.

       61.      On August 30, 2019, just ten days after publication of the notice implementing the

List 4 tariffs, the USTR made a second announcement increasing the tariff rate on List 4A and

List 4B products from 10% to 15%. Notice of Modification of Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 45,821 (Aug. 30, 2019). The USTR explained that this increase was due to China
         Case 1:20-cv-03833-N/A Document 2               Filed 11/13/20      Page 24 of 28




“announcing further tariffs on U.S. goods” as retaliation to the USTR’s proposed List 4A and 4B

tariffs. Id. at 45,822. The USTR again cited China’s retreat from its negotiation commitments

and devaluation of its currency as additional grounds for the increased rates pursuant to this

action. Id.

        62.    Following the successful negotiation of a ”Phase One” trade deal with China, the

USTR announced that it would “suspend indefinitely the imposition of additional duties of 15

percent on products of China covered by” List 4B on December 18, 2019. Notice of Modification

of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). The USTR

also stated its intent to reduce the tariff rate applicable to products covered by List 4A. Id. This

revision ultimately took effect on February 14, 2020, when the USTR decreased the applicable

duty rate for List 4A from 15% to 7.5%. Notice of Modification of Section 301 Action: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

        63.    In the following months, the limited trade deal the United States and China had

negotiated in late 2019 was implemented. OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, United States and China Reach Phase One Trade Agreement (Dec. 13, 2019),

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2019/december/united-states-

and-china-reach. During that time, Defendants did not impose additional duties on products

covered by List 4B, most likely because China had agreed to unrelated concessions under the

“Phase One” deal.

        64.    As of the date of this Complaint, the duties imposed on products covered by List

4A remain in effect at a rate of 7.5%. Although the proposed duties on products covered by List
         Case 1:20-cv-03833-N/A Document 2              Filed 11/13/20       Page 25 of 28




4B remain suspended, President Trump continues to threaten their implementation if China does

not meet its obligations under the agreement. See, e.g., @realDonaldTrump, TWITTER (June 22,

2020, 10:22 PM EDT), https://twitter.com/realDonaldTrump/status/1275252814206447618

(“The China Trade Deal is fully intact. Hopefully they will continue to live up to the terms of the

Agreement!”).

                                    STATEMENT OF CLAIMS

                                                COUNT ONE

     (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

        65.     Paragraphs 1 through 64 are incorporated by reference.

        66.     The Declaratory Judgment Act authorizes any court of the United States to

“declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

        67.     The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 and/or List 4 tariffs.

        68.     Pursuant to Section 301 of the Trade Act, the USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). The USTR failed to predicate its action giving rise to the List 3 and/or List

4 tariffs on any such determination.

        69.     If the USTR concludes upon investigation that a foreign country maintains an

unfair trade practice, Section 304 of the Trade Act requires the USTR to “determine what action,

if any,” to take within “12 months after the date on which the investigation is initiated.” 19

U.S.C. § 2414(a)(1)(B), (2)(B). The USTR’s action giving rise to List 3 occurred in September
         Case 1:20-cv-03833-N/A Document 2               Filed 11/13/20    Page 26 of 28




2018, over a year after the USTR initiated the underlying Section 301 investigation on August

18, 2017. The subsequent action giving rise to List 4 occurred in August 2019, more than two

years after the USTR initiated the Section 301 investigation.

       70.     Section 307 of the Trade Act authorizes the USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S.

commerce from the foreign country’s investigated unfair acts, policies, or practices increases or

decreases. 19 U.S.C. § 2417(a)(1)(B). It does not permit Defendants to increase tariffs for

reasons unrelated to the acts, policies, or practices that the USTR investigated pursuant to

Section 301 of the Trade Act. Congress did not authorize the USTR to escalate its focused

investigatory findings into an open-ended trade war.

       71.     Section 307 of the Trade Act also authorizes the USTR to “modify or terminate”

an action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by the

USTR “is no longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does

not authorize Defendants to increase tariff actions that are no longer “appropriate,” but rather

only to delay, taper, or terminate such actions.

       72.     Plaintiffs are therefore entitled to a declaratory judgment that Defendants’ actions

giving rise to List 3 and/or List 4 are ultra vires and contrary to law.

                                           COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       73.     Paragraphs 1 through 72 are incorporated by reference.

       74.     The APA authorizes the Court to hold unlawful and set aside agency action that

is: “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory
         Case 1:20-cv-03833-N/A Document 2               Filed 11/13/20     Page 27 of 28




jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       75.     Defendants exceeded their authority under the Trade Act in promulgating List 3

and/or List 4 and therefore acted “not in accordance with the law” and “in excess of statutory

authority” for the reasons set forth in Count One.

       76.     Defendants failed to offer any evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of the USTR’s Section

301 investigation.

         77.     Defendants also promulgated List 3 and/or List 4 in an arbitrary and capricious

       manner because they did not provide a sufficient opportunity for comment, failed to

  meaningfully consider relevant factors when making their decisions, and failed to adequately

  explain their rationale. The unlawful imposition of tariffs on imports covered by List 3 and/or

   List 4 was adopted in violation of the APA and must be set aside under 5 U.S.C. § 706(2).
       Case 1:20-cv-03833-N/A Document 2              Filed 11/13/20     Page 28 of 28




                                     PRAYER FOR RELIEF

       Wherefore, Plaintiffs respectfully request that this Court

       (1)   declare that Defendants’ actions resulting in tariffs on products covered by List 3

             and/or List 4 are unauthorized by, and contrary to, the Trade Act;

       (2)   declare that Defendants arbitrarily and unlawfully promulgated List 3 and/or List

             4 in violation of the APA;

       (3)   vacate the List 3 and/or List 4 rulemaking;

       (4)   order Defendants to refund, with interest, any duties paid by Plaintiffs pursuant to

             List 3 and/or List 4;

       (5)   permanently enjoin Defendants from applying List 3 and/or List 4 against

             Plaintiffs and collecting any duties from Plaintiffs pursuant to List 3 and/or List 4;

       (6)   award Plaintiffs their costs and reasonable attorney fees; and

       (7)   grant such other and further relief as may be just and proper.

                                            Respectfully submitted,

                                            /s/ Nancy A. Noonan
                                            Nancy A. Noonan
                                            Friederike S. Görgens
                                            Leah N. Scarpelli
                                            Russell A. Semmel
                                            Jessica R. DiPietro
                                            Natan P.L. Tubman

Dated: November 13, 2020                    ARENT FOX LLP
                                            1717 K Street, NW
                                            Washington, D.C. 20006
                                            Counsel to Church & Dwight Co., Inc. and Water
                                            Pik, Inc.
